DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1, 12, 15-16 and 41, in the reply filed on January 28, 2022 is acknowledged. Applicant states that new claims 64-66 and 70-72 also read upon the elected invention.

2.	Claims 42, 52, 54 and 67-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.

3.	Claims 1, 12, 15-16, 41, 64-66 and 70-72 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed on 12/18/2020, 06/23/2021 and 04/26/2022 have been considered and the references therein are of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 12, 15-16, 41, 64-66 and 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 35-38 and 45-49 of copending Application No. 16/999,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass an immunogenic composition comprising a cyclic compound comprising an amyloid-beta (A) peptide, which A peptide consists of the sequence HDSG, and a linker. In particular, the immunogen of SEQ ID NO: 10 of the ‘849 application (cyclo(CGHDSGG)) is identical to the instant peptide of SEQ ID NO: 1 (HDSG) with a GCG linker. The copending ‘849 claims further recite that the immunogenic compound may be coupled to a carrier protein, a detectable label or an immunogenicity enhancing agent, such as keyhole limpet hemocyanin (KLH), and that the composition comprising the immunogen may comprise an adjuvant, such as aluminum hydroxide (alum). Accordingly the co-pending claims anticipate or render obvious the presently claimed invention of claims 1, 12, 15-16, 41, 64-66 and 70-72.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 70 recites the broad recitation that the linker “comprises”, and the claim also recites that the linker “consists of” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 12, 15-16, 41, 64-66, 70 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoogerhout et al. (US 2011/0182928 A1) in view of Bardoff et al. (US 2005/0169925 A1).
	Hoogerhout et al. teach tetrapeptides derived from amyloid-beta (A) peptide (see [0015]) and their incorporation into a fusion protein with additional N- and/or C-terminal residues to form a cyclic peptide conjugated ton immunogenic carrier and used as part of an immunizing composition (see [0016], [0022] and [0023]-[0025]). Hoogerhout discloses that the tetrapeptide may comprise at least one of a cysteine and a lysine to allow selective conjugation of the peptide to an immunogenic carrier molecule (see [0018] and [0022]), wherein the carrier molecule can be serum albumin (see [0022]). Such teachings are on point to limitations recited in present claims 1, 12, 15 and 41, as well limitations of present claims 64 and 65 regarding a carrier protein. The composition is taught to further comprise an adjuvant, such as aluminum hydroxide (see [0027]-[0028]), which is on point to limitations of claims 16 and 66. 
	Regarding claim 70, Hoogerhout teaches that the A peptide may contain a cysteine residue at the N- and C-termini of the peptide sequence (see [0013]), which would meet the limitation of a linker that comprises 1-8 amino acids. Alternatively, the peptide may comprise a stabilizing agent Z, which stabilizes the bend in the Ab peptide sequence when the peptide is cyclized to ensure that the peptide will adopt the desired conformation (see [0014]). Z may be a peptide fragment of 4-8 amino acids, or it may be a protein, an antigen, a mono- or oligosaccharide, and/or a steroid (see [0015]), which is on point to the “functionally equivalent molecules” and “functionalizable moieties” of the claim.
	Further, Hoogerhout indicates that residues 4-10 of A are exposed by -amyloid oligomers or pre-fibrils see ([0006]). Thus, while Hoogerhout teaches a composition comprising an immunogenic cyclic compound comprising an A peptide and a linker that is consistent with the present claims, which composition is used to induce the production of beneficial anti-A antibodies, Hoogerhout does not teach that the tetrapeptide is HDSG (SEQ ID NO: 1), which is residues 6-9 of the A peptide.
Bardoff et al. teach antibodies that bind to aggregated A and amyloid plaques in the brain of AD patients, which antibodies are capable of de-polymerizing or disintegrating amyloid aggregates (see [0032]). Bardoff discloses that such antibodies were found to bind to a conformational/structural epitope composed of two regions of A or a part of these regions (see [0033]), wherein the first region recognized by the antibody comprises the amino acids HDSG (see [0018] and [0037]). Further, Bardoff teaches that for determining antibody affinity, detectably labeled A peptides may be used (see [0051] and [0080]), which is on point to present claim 72.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the HDSG peptide epitope of Bardoff as the A tetrapeptide sequence in the cyclic peptide immunogen composition of Hoogerhout and thereby arrive at the presently claimed invention. The motivation to do so comes from Bardoff, who teaches that antibodies capable de-polymerizing or disaggregating amyloid aggregates are those that recognize a conformational epitope that comprises the sequence HDSG, and thus the skilled artisan would have been motivated to have used the HDSG peptide as part of an immunogenic composition to produce or else screen for beneficial, anti-aggregating antibodies. Based upon the teachings of Hoogerhout, the artisan would have recognized that the cyclic peptide structure not only is conducive to mimicking the folded structure of aggregated A peptide, but also that peptide cyclicization and conjugation to a carrier protein can enhance the immunogenicity of short peptide fragments (see [0022] of Hoogerhout).  And given the demonstrated use of cyclic A peptide immunogens by Hoogerhout to induce the production of aggregate-specific antibodies, the artisan would have had a reasonable expectation that the same type of peptide immunogen (i.e., a cyclic compound comprising an A tetrapeptide) could be successfully used with the HDSG peptide epitope. Therefore, the combined teachings of Hoogerhout and Bardoff render obvious the presently recited invention of claims 1, 12, 15-16, 41, 64-66, 70 and 72.


Conclusion
8.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649